Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on March 8, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuipers et al. (US 2009/0226129 A1).
Regarding claim 1, Kuipers et al., henceforth Kuipers, discloses a silicon photonic device comprising a substrate, said substrate including a silicon layer and an insulating layer (see 70, 74 respectively in Fig. 10); a passive optical device on the insulating layer of the substrate, said passive optical device including a ring resonator (78 in Fig. 10) and a bus waveguide (76; 50’ in Fig. 8; see paragraph 0113 which discloses waveguides laterally adjacent to the resonant cavity), said ring resonator and said bus waveguide optically coupled to one another (see paragraph 0015, 0112); a single electrically insulating cladding layer (84, 80; see paragraph 0117 which discloses 80 and 84 to be a polymer over-cladding) covering said ring resonator and said bus waveguide (since paragraph 0113 discloses waveguides laterally adjacent to the resonator, they would be on same plane directly above layer 74 and also covered by the polymer overcladding), said electrically insulating cladding layer having a trench (86 and the space above 78 which is filled by 80) at least partly coinciding with and at least 
Still regarding claim 1, Kuipers teaches the claimed invention except for specifically stating a silicon resonator.  However, since Kuipers further discloses altering optical properties by heating of silicon or polymer waveguide materials in paragraph 0141, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the resonator from silicon, since silicon is a readily available material which is ubiquitous in the art of optical devices, and would simplify the manufacturing process thereof.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Regarding claim 3, Kuipers discloses the in-plane shape of said portion is vis-a-vis the in-plane profile of the trench in Fig. 8. 
    PNG
    media_image1.png
    7
    16
    media_image1.png
    Greyscale
 
Regarding claim 4, Kuipers discloses the in-plane profile of the trench encloses, in projection, the in-plane shape of said portion, in a plane parallel to an average plane of the cladding layer in Fig. 8.  
Regarding claim 5, Kuipers discloses the heating element is shaped according to said in-plane profile, so as to extend along a substantial portion of the trench in Figs. 7 and 8. 
Regarding claim 9, Kuipers teaches the claimed invention except for specifically stating a silicon on insulator wafer.  However, optical devices formed on an insulator wafer are ubiquitous in the art and as such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the device on an insulator wafer for the purpose of improving the performance thereof.
Regarding claims 11 and 14, Kuipers further discloses a silicon photonics chip (110) that includes said passive silicon optical device, the chip otherwise formed by portions of said substrate and said cladding layer in Fig. 12.  Kuipers teaches the claimed invention except for specifically stating the thermal conductivity.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed thermal conductivity in order to effect the change in temperature and since it has been held that where the general conditions of a claim are 
Regarding claims 12 and 13, Kuipers teaches the claimed invention except for the materials of the thermally conducting material and the heating element.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the thermally conducting material and the heating elements from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Kuipers teaches the claimed invention except for specifically stating monitoring and adaptively adjusting the wavelength.  However, monitoring and adaptively adjusting a characteristic of an optical signal is ubiquitous in the art and as such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a feedback loop providing monitoring and adaptive adjustment of the heating in order to ensure the device is continuing to operate in the desired manner.

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuipers et al. (US 2009/0226129 A1) in view of Tu (US 2015/0097260 A1).
Regarding claims 6-8, Kuipers teaches the claimed invention except for the specifics of the heating element.  Tu discloses a heating element (207 in Fig. 6) formed as a single bar that is folded in-plane so as to exhibit one or more kinks, and further comprises two metal pads (208) so as to be able to inject an electrical current through .

Response to Arguments
Applicant's arguments, see pages 6-8, with respect to claims have been considered but are moot in view of the new grounds of rejection.  However, in order to further expedite the prosecution of the application, the relevant portions of Applicant’s remarks will be addressed.  
On pages 6-7, Applicant states that the primary reference Kuipers differs from the claimed invention because the waveguide is silicon and the resonator is a polymer so the two are not made from the same material.  However, as discussed in the rejection above, reference is made to paragraph 0141 of Kuipers which discloses “providing a heating and/or cooling arrangement to heat or cool at least one of the resonator cavities so as to alter its optical properties” which can be done “via heating/cooling of regular waveguide materials such as SiON or silica, or by the use of special high dn/dT materials for one or more cavities such as polymers.”  Kuipers specifically discloses heating both silicon and polymer optical materials and describes the two in a manner akin to art-recognized equivalents.  The implication is that one of ordinary skill would select the material best suited for a particular application and that there is no requirement that the resonator must be a polymer.  Thus, one having 
On page 7, further in regards to Kuipers, Applicant states that “the waveguide is embedded in silica, while the resonator-cavity region is covered in a polymer cladding” and does not meet the claimed limitation of both the waveguide and the resonator covered by a single electrically insulating cladding layer.  However, paragraph 0113 of Kuipers discloses that the input and output waveguides “could be laterally adjacent to the resonant cavity and/or arranged so that the resonant cavity and the waveguides at least partly overlie one another.”  Thus, the waveguides 76 do not have to be embedded in silica as shown in Fig. 10; they could be disposed laterally adjacent to the resonator as shown in Fig. 7.  In such a configuration, they would be on same plane as the resonator, directly above layer 74, and would also covered by the polymer overcladding.  
On page 8, the Applicant states that optics plays no part in the operation of Tu.  However, Tu was cited to show the characteristics of the heating element 207.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this instance, one of ordinary skill would recognize that the heating element of Tu is pertinent to the problem of providing heating to the optical device of Kuipers.  Thus, using the heating element of Tu in the optical device of Kuipers would merely be a combination of familiar elements according to known methods to yield predictable results.  See KSR, 550 U.S. at 416.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 27, 2021